ACCEPTED
                                                                                                     01-15-00818-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                9/29/2015 2:40:00 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                        NO. 2014-30215

IN THE MATTER OF THE MARRIAGE OF                 §              IN THE DISTRICT COURT OF
                                                                                  FILED IN
                                                 §                         1st COURT OF APPEALS
EVANGELINA LOPEZ GUZMAN                          §                             HOUSTON, TEXAS
ZARAGOZA,                                        §                         9/29/2015 2:40:00 PM
                                                 §                         CHRISTOPHER A. PRINE
AND                                              §                                 Clerk
                                                 §
MIGUEL ZARAGOZA FUENTES and CO-                  §
RESPONDENTS, ELSA ESTHER                         §
CARRILLO ANCHONDO, ROBERT DALE                   §                  HARRIS COUNTY, TEXAS
BAUCOM, ERNESTO CARRILLO,                        §
RAOUL GISLER, EVANGELINA                         §
ZARAGOZA LOPEZ, MYRNA ALICIA                     §
ZARAGOZA LOPEZ, ABBINGDON                        §
MARINE, INC., CADOGAN PROPERTIES,                §
INC., DADE AVIATION, INC., EZAR                  §
MANAGEMENT, L.L.C., EZAR                         §
PROPERTIES, L.P., TEXAS LPG                      §
STORAGE COMPANY, AND TEXAS                       §
OVERSEAS GAS CORP.                               §                245TH JUDICIAL DISTRICT

                 DESIGNATION OF MATERIALS FOR CLERK’S RECORD

          Pursuant to Texas Rule of Appellate Procedure 34.5(b), Respondent/Appellant, Miguel

Zaragoza Fuentes, files this designation of materials to be included in the clerk’s record for

appeal:

          1.    Appellant filed a notice of appeal on September 24, 2015, which is an

interlocutory appeal of an injunction order signed on September 2, 2015.

          2.    The appeal has been assigned to the First Court of Appeals, Houston, Texas. The

cause number in the court of appeals is 01-15-00818-CV.

          3.    Appellant designates the following materials to be included in the Clerk’s Record

in the appeal for the above-referenced matter:
        1.       05-27-2014      Original Petition for Divorce

        2.       10-09-2014      First Amended Petition for Divorce

        3.       07-07-2014      Respondent Miguel Zaragoza Fuentes Special Appearance

        4.          07-07-2014   Respondent’s Motion for Continuance, Subject to Special
                                 Appearance
        5.       06-26-2015      Petitioner’s First Amended Motion for Clarifications and
                                 Additional Injunctions, with Exhibit
        6.      XXX-XX-XXXX      Response to Motion for Clarifications and Additional
                                 Temporary Orders
        7.       07-16-2015      Co-Respondent Myrna Alicia Zaragoza Lopez’s Objection to
                                 Petitioner’s proposed Order on July 13, 2015 hearing
        8.       07-16-2015      Proposed Order on Petitioner’s First Amended Motion for
                                 Clarifications and Additional Injunctions for Temporary
                                 Orders.
        9.       07-17-2015      Petitioner’s Objections to Co-Respondent’s Proposed Order

        10.      07-20-2015      Proposed Clarifications and Additional Injunctions for
                                 Temporary Orders, with Exhibits
        11.     XXX-XX-XXXX      Order signed Granting Temporary Injunction

        12.     XXX-XX-XXXX      Notice of Appeal

        13.     1                Bill of Costs

        14.                      Docket Sheet


       4.      Upon completion of the certified Clerk’s Record, please forward same to the

Clerk of the First Court of Appeals as is your usual practice.

                                      Respectfully submitted,

                                      CHAMBERLAIN, HRDLICKA, WHITE
                                          WILLIAMS & AUGHTRY

                                      By:  /s/ Kevin D. Jewell
                                           Kevin D. Jewell
                                           Texas Bar No. 00787769
                                           1200 Smith Street, Suite 1400
                                           Houston, Texas 77002
                                           (713) 658-1818 (Tel.)
                                           (713) 658-2553 (Fax)
                                      ATTORNEYS FOR APPELLANT


                                                 2
                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on this the
29th day of September, 2015 by electronic service, facsimile and/or certified mail, return receipt
requested, or hand delivery, to the attorneys and/or parties listed below.

Via electronic service:
Jeanne Caldwell McDowell
Rebekah H. Birdwell
The Law Offices of Jeanne Caldwell McDowell
603 Avondale
Houston, Texas 77006
Attorneys for Petitioner/Appellee

Via electronic service:
Mary Olga Lovett
Greenberg Traurig, L.L.P.
1000 Louisiana, Suite 1700
Houston, Texas 77002
Attorneys for Petitioner/Appellee

Via electronic service:
J. Lindsey Short
Adam J. Morris
Short Carter Morris
1177 West Loop South, Suite 700
Houston, Texas 77027-9016
Attorneys for Co-Respondent, Raoul Gisler

Via electronic service:
Ricardo L. Ramos
440 Louisiana Street, Suite 1450
Houston, Texas 77002
Attorneys for Co-Respondent, Texas LPG Storage Company

Via electronic service:
Stewart W. Gagnon
Fulbright & Jaworski LLP
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Attorneys for Intervenor,
Maria Laura Zaragoza Rodriguez de Reyes


                                             /s/   Kevin D. Jewell
                                             Kevin D. Jewell


                                                3